Case 1:17-cv-00386-CFC-CJB Document 96 Filed 08/19/19 Page 1 of 2 PagelD #: 1005

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

TECHNO VIEW IP, INC.,
Plaintiff,
v.

FACEBOOK TECHNOLOGIES, LLC, and
FACEBOOK, INC.,

Defendants.

Case No. 17-cv-386-CFC-CJB

 

 

JOINT STIPULATION TO DISMISS

Plaintiff Techno View IP, Inc. and Defendants Facebook Technologies, LLC and

Facebook, Inc., by and through their undersigned counsel, and pursuant to Rule 41(a) of the

Federal Rules of Civil Procedure, hereby stipulate to the dismissal with prejudice of all claims in

this action, with all parties to bear their own costs and attorneys’ fees.

Dated: August 8, 2019

O’KELLY ERNST & JOYCE, LLC

/s/ Sean T. O'Kelly

Sean T. O’Kelly (No. 4349)

901 N. Market Street, Suite 1000
Wilmington, DE 19801

(302) 778-4001

(302) 295-2873 (facsimile)
sokelly@oelegal.com

Attorney for Plaintiff
Techno View IP, Inc.

Respectfully submitted,

MORRIS NICHOLS ARSHT &
TUNNELL LLP

/s/ Jennifer Ying

Karen Jacobs ( No. 2881)

Jennifer Ying ( No. 5550)

1201 North Market Street

P.O. Box 1347 Wilmington, DE 19899-1347
(302) 658-9200

kjacobs@mnat.com

jying@mnat.com

Attorneys for Defendants Facebook
Technologies, LLC and Facebook, Inc.
Case 1:17-cv-00386-CFC-CJB Document 96 Filed 08/19/19 Page 2 of 2 PagelD #: 1006

SO ORDERED this 19" day of August 2019.

LL fp Cz

United States District Court J uggs’
